DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JAVON O'CONNOR,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-1267

                         [December 13, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara McCarthy, Judge; L.T. Case No. 06-2839 CFA.

  Javon O'Connor, Jasper, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and DAMOORIGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.